Snuions, C. J.
Inasmuch as section 4086 of the Oivil Code confers upon justices of the peace power and authority, where “there is manifest injury or delay to the business of the justices’ courts,” to appoint one or more additional constables and to discharge them in their discretion, and requires the constables so appointed to give the same bond as regular constables, if such additional constables are appointed to serve for a period longer than ten days, the courts will not, upon the application of a regularly elected constable for leave to file an information in the nature of a writ of quo warranto, interfere with the discretion of a justice of the Xieace in appointing a special constable under this section. The appointment being a matter within the discretion of the justice of the peace, an issue of fact can not be raised by an allegation in the petition that there was no necessity for the appointment.

Judgment on main bill of exceptions affirmed; cross-bill dismissed.


All the Justices concurring, except Little, J., who dissented.